  Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 1 of 11 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION



THE INDEPENDENCE PROJECT, INC., a      )
New Jersey Non-Profit Corporation,     )
and JOHN MEGGS, an Individual,         )
                                       )
            Plaintiffs,                )
                                       )
vs.                                    )             Case No. 4:18-cv-01672
                                       )
BLUM ASSOCIATES, LLC, a                )
New York Limited Liability Company,    )
                                       )
            Defendant.                 )
______________________________________ )




                                          COMPLAINT

       Plaintiffs, THE INDEPENDENCE PROJECT, INC., a New Jersey Non-Profit Corporation,

and JOHN MEGGS, an Individual, on their behalf and on behalf of all other mobility impaired

individuals similarly situated ("Plaintiff" or "Plaintiffs"), hereby sue the Defendant, BLUM

ASSOCIATES, LLC, a New York Limited Liability Company ("Defendant"), for injunctive Relief,

damages, attorney's fees, litigation expenses, and costs pursuant to the Americans with Disabilities

Act, 42 U.S.C. §12181 et seq.

                                 COUNT I
                       VIOLATION OF TITLE III OF THE
               AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. ("ADA").

                                                 1
  Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 2 of 11 PageID #: 2




       2.      Venue is properly located in this Court; Eastern District of Missouri, Eastern Division

pursuant to 28 U.S.C. §1391(b) and E.D. Mo. L.R. 3 - 2.07. Venue lies in the judicial district of the

property situs. The Defendant's property is located in and does business within this judicial district.

       3.      All events giving rise to this lawsuit occurred in the Eastern District of Missouri,

within the boundaries of Saint Louis County, Missouri.

       4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       5.      Plaintiff, JOHN MEGGS, is an individual residing at 1128 Maynard Drive, Duarte,

California, 91010, in the County of Los Angeles.

       6.      Plaintiff, THE INDEPENDENCE PROJECT, INC., is a nonprofit corporation

formed under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.

maintains is principal office at 1002 Central Ave, New Providence, New Jersey 07947, in the

County of Union.

       7.      Defendant, BLUM ASSOCIATES, LLC, holds title to the subject property alleged by

the Plaintiffs to be operating in violation of Title III of the ADA.

       8.      The Defendant's property, also known as Rallo Plaza, is located at 1101-1151 North

Highway 67, Florissant, Missouri 63031 ("Subject Property").

       9.      Plaintiff, JOHN MEGGS is a California resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Mr. Meggs is a paraplegic as the result of a

spinal cord injury and requires a wheelchair for mobility at all times.

       10.     Plaintiff operates a business incorporated in the State of Missouri with its registered

business address and his business partners' home address both being 2236 Renault Drive, Apartment


                                                  2
  Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 3 of 11 PageID #: 3




C, St. Louis, Missouri 63146.

        11.        Plaintiff regularly visits St. Louis for pleasure and to conduct business; Mr. Meggs is

a dee-jay, internet radio host, podcast host and musical talent scout. Mr. Meggs regularly visits the

St. Louis area to promote these endeavors and search for new musical talent by attending live

musical events across the Greater Saint Louis area.

        12.        Mr. Meggs is an extensive traveler by air, bus, and train. Mr. Meggs makes several

trips to the St. Louis area per year by air from Los Angeles. These trips last, on average, 2-3 weeks

after which Mr. Meggs travels by bus or train to visit his extensive family in the Kansas City area

before returning home to Los Angeles by air. At this time, Mr. Meggs has return visits to the St.

Louis area scheduled for October and November of 2018 and May and June of 2019, during which

he will stay at hotels in close proximity to the airport where his reservations have been confirmed.

        13.        Location of the Subject Property is in close proximity to that of St. Louis Lambert

International Airport and the hotels in the surrounding area where Mr. Meggs often stays during his

frequent visits.

        14.        Plaintiff has visited the subject property that forms the basis of this lawsuit on several

occasions with his last visit occurring in July 2018. Mr. Meggs plans to return to the subject

property within the next six months to avail himself of the goods and services offered to the public

at the property.

        15.        Plaintiff has encountered architectural barriers at the subject property. The barriers to

access at the property have endangered his safety. The plaintiff is also a member of the plaintiff

organization, THE INDEPENDENCE PROJECT, INC., discussed below in paragraph 16, and acts

as a tester on their behalf to ensure the compliance of public accommodations under the Americans

with Disabilities Act.


                                                       3
   Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 4 of 11 PageID #: 4




        16.     Plaintiff, THE INDEPENDENCE PROJECT, INC. is a New Jersey non-profit

corporation. Members of this organization include individuals, residing across the United States,

with disabilities as defined by the ADA. The purpose of this organization is to represent the interest

of its members across the United States by assuring places of public accommodation are accessible

to and usable by, the disabled and that its members are not discriminated against because of their

disabilities.

        17.     THE INDEPENDENCE PROJECT, INC. and its members have suffered and will

continue to suffer direct and indirect injury as a result of Defendant's discrimination until Defendant

has been compelled to comply with the requirements of the ADA. One or more of its members has

suffered an injury that would allow it to bring suit in its own right. THE INDEPENDENCE

PROJECT, INC. has also been discriminated against due to its association with its disabled members

and their claims.

        18.     Defendant, BLUM ASSOCIATES, LLC, owns, leases, leases to, or operates a place

of public accommodation as defined by the ADA and the regulations implementing the ADA, 28

CFR 36.201(a) and 36.104. Defendant is responsible for complying with the obligations of the

ADA. The place of public accommodation that the Defendant owns, operates, leases or leases to is

known as Rallo Plaza and is located at 1101-1151 North Highway 67, Florissant, Missouri 63031.

        19.     THE INDEPENDENCE PROJECT, INC. and JOHN MEGGS have a realistic,

credible, existing and continuing threat of discrimination from the Defendant's non-compliance with

the ADA with respect to this property as described but not necessarily limited to the allegations in

paragraph 20 of this complaint. Plaintiffs have reasonable grounds to believe that they will continue

to be subjected to discrimination in violation of the ADA by the Defendant. JOHN MEGGS desires

to visit the subject property - Rallo Plaza, not only to avail himself of the goods and services


                                                  4
  Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 5 of 11 PageID #: 5




available at the property but to assure himself that this property is in compliance with the ADA so

that he and others similarly situated will have full and equal enjoyment of the property without fear

of discrimination.

       20.     Defendant has discriminated against the individual Plaintiff and members of the

corporate Plaintiff by denying them access to, and full and equal enjoyment of, the goods, services,

facilities, privileges, advantages and/or accommodations of the property, as prohibited by 42 U.S.C.

§ 12182 et seq.

       21.     Defendant has discriminated, and is continuing to discriminate, against the Plaintiff in

violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992 (or

January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000 or less).

A preliminary inspection of subject property has shown that violations exist. These are violations

that JOHN MEGGS personally encountered, including, but not limited to the following:

Parking and Exterior Accessible Route

   a. Parking spaces throughout the parking lot and those designated as accessible at Rallo Plaza

are not maintained, contain slopes, and lack compliant access aisles, violating Sections 502 and

502.4 of the 2010 ADA Standards. These conditions, during several visits, prevented Mr. Meggs

from unloading from his vehicle freely and safely. On certain occasions, he would park away from

the plaza to ensure he could access his vehicle safely.

   b. Parking spaces adjacent Enterprise Rental Car and Cell Phone Repair Shop contain slopes

which are greater than 2.0% and fail to provide an accessible route to tenants or curb ramps, in

violation of Sections 402, 502, and 502.4 of the 2010 ADA Standards. As is the case with the

preceding conditions Mr. Meggs is forced to park away from the plaza and travel through the traffic

area of the parking lot in order to ensure that he can safely access his vehicle.


                                                  5
  Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 6 of 11 PageID #: 6




   c. Curb ramps provided to access stores at Rallo Plaza are unsafe for wheelchair users and are

not provided at all in some areas. The curb ramps that are provided protrude into access aisles and

contain abrupt changes of level, excessive slopes and lack level landings, violating Sections 402 and

406 of the 2010 ADA Standards. Mr. Meggs uses a manual wheelchair, so he is severely impeded

by improper curb ramps. The preceding conditions make curb ramps dangerous for Mr. Meggs as

they present a tipping hazard and can cause damage to his wheelchair.

   d. The exterior accessible route from parking spaces at Rallo Plaza fails to provide a safe

accessible route to ramps or curb ramps, violating Section 402 of the 2010 ADA Standards. Mr.

Meggs was forced to travel around obstacles and through the traffic area of the parking lot in order

to access the curb ramp, presenting him with the danger of encountering moving vehicles.

   e. Rallo Plaza fails to provide a safe accessible route to the adjacent street/sidewalk/bus stop,

violating Section 206.2.1 of the 2010 ADA Standards. The lack of a safe, accessible route renders

impossible, the option of using public transportation for Mr. Meggs.

Access to Goods and Services

   f. Doughnut Cupboard fails to provide wheel-chair accessible dining tables, violating Section

902 of the 2010 ADA Standards. Mr. Meggs was unable to dine comfortably due the lack of

accessible tables.

   g. Payment counters throughout Rallo Plaza, including those at Doughnut Cupboard, Colour

Salon, Al-Amir Market and Enterprise Rental Car are mounted beyond the reach of wheelchair

users, violating Sections 308 and 904 of the 2010 ADA Standards. Mr. Meggs is unable to access

counters when they are mounted beyond his reach; straining to reach presents a tipping hazard.

   h. The exterior accessible route at Rallo Plaza contains steps and is not continuous, violating

Section 402 of the 2010 ADA Standards. Mr. Meggs is forced to travel in the traffic area of the


                                                 6
  Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 7 of 11 PageID #: 7




parking lot in order to access the accessible route.

Restrooms

   i. Restrooms at Rallo Plaza including those located within Doughnut Cupboard and Colour

Salon were reported to be unsafe for use by Mr. Meggs. Inspection revealed Mr. Meggs was unable

to use these restrooms safely due to a lack of accessibility. Restrooms in question contain

inaccessible water closets which lack proper controls and lack adequate wheelchair maneuvering

space - a violation of Section 601 of the 2010 ADA Standards.

   j. Mr. Meggs was unable to use the dispensers at Doughnut Cupboard and Colour Salon. These

restrooms provide dispensers which are beyond the reach of wheelchair users and are inaccessible to

Mr. Meggs, violating Section 308 of the 2010 ADA Standards.

   k. The lavatories at Doughnut Cupboard and Colour Salon lack proper knee clearance and

accessibility in violation of Section 308 of the 2010 ADA Standards. Mr. Meggs was unable to

freely access the lavatory which prevented him from washing his hands before exiting the restrooms.

   l. Doughnut Cupboard and Colour Salon each provide restrooms that contain improper

centerlines for the water closets and flushed controls mounted on the wall-side which impedes their

access. These conditions are in violation of Section 604 of the 2010 ADA Standards. Improper

centerlines make the transition from his wheelchair to the water closet exceedingly difficult for Mr.

Meggs and present him with the danger of a fall. During past visits the preceding conditions have

prevented Mr. Meggs from using the water closet.

   m. The restroom door at both Doughnut Cupboard and Colour Salon is impeded by a lack of

proper signage, improper door hardware and a lack of maneuvering clearance, violating Section 404

of the 2010 ADA Standards. Round door knobs are impediment to Mr. Meggs, levered handles are

required. Further, Mr. Meggs is unable to exit the restroom without assistance due to the lack of


                                                  7
  Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 8 of 11 PageID #: 8




maneuvering clearance; thus, he cannot enter the restroom alone and enjoy any sort of privacy.

        22.     All of the foregoing violations are also violations of the 1991 American with

Disabilities Act Accessibility Guidelines ("ADAAG") and the 2010 Standards for Accessible

Design, as promulgated by the U.S. Department of Justice.

        23.     The discriminatory violations described in paragraph 21 are not an exhaustive list of

the Defendant's ADA violations. Plaintiffs require the inspection of the Defendant's place of public

accommodation in order to photograph and measure all of the discriminatory acts violating the ADA

and all of the barriers to access. The individual Plaintiff, and all other individuals similarly situated,

have been denied access to, and have been denied the benefits of services, programs and activities of

the Defendant's buildings and its facilities, and have otherwise been discriminated against and

damaged by the Defendant because of the Defendant's ADA violations, as set forth above.

        24.     The individual Plaintiff, the members of the Plaintiff group, and all others similarly

situated will continue to suffer such discrimination, injury and damage without the immediate relief

provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

Plaintiffs require an inspection of the Defendant's place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

        25.     Defendant has discriminated against the individual and corporate Plaintiffs by

denying them access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or commercial facility in

violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant

continues to discriminate against the individual Plaintiff, the members of the plaintiff group and all

those similarly situated by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,


                                                    8
  Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 9 of 11 PageID #: 9




privileges, advantages or accommodations to individuals with disabilities; and by failing to take such

efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence of

auxiliary aids and services.

       26.     Plaintiffs are without adequate remedy at law and are suffering irreparable harm.

Considering the balance of hardships between the Plaintiffs and the Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       27.     Plaintiffs have retained the undersigned counsel and are entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       28.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant's place of public accommodation since January 26, 1992, then the Defendant

is required to ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was designed and

constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then

the Defendant's facility must be readily accessible to and useable by individuals with disabilities as

defined by the ADA.

       29.     Notice to Defendant is not required as a result of the Defendant's failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiffs or


                                                  9
 Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 10 of 11 PageID #: 10




waived by the Defendant.

       30.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiffs' request for Injunctive Relief, including an order to require the Defendant to alter the

subject property to make the property readily accessible and useable to the Plaintiff and all other

persons with disabilities as defined by the ADA; or by closing the property until such time as the

Defendant has cured violations of the ADA.

       WHEREFORE, Plaintiffs respectfully request:

       a.      The Court issue a Declaratory Judgment that determines that the Defendant, at the

               commencement of the subject lawsuit are in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq.

       b.      Injunctive relief against the Defendant including an order to make all readily

               achievable alterations to the facility; or to make such facility readily accessible to

               and usable by individuals with disabilities to the extent required by the ADA; and to

               require the Defendant to make reasonable modifications in policies, practices or

               procedures, when such modifications are necessary to afford all offered goods,

               services, facilities, privileges, advantages or accommodations to individuals with

               disabilities; and by failing to take such steps that may be necessary to ensure that no

               individual with a disability is excluded, denied services, segregated or otherwise

               treated differently than other individuals because of the absence of auxiliary aids and

               services.

       c.      An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

               § 12205.

       d.      Such other relief as the Court deems just and proper, and/or is allowable under


                                                 10
 Case: 4:18-cv-01672-RWS Doc. #: 1 Filed: 10/02/18 Page: 11 of 11 PageID #: 11




            Title III of the Americans with Disabilities Act.

                                          Respectfully submitted,

        October 2, 2018
Dated: _______________________             /s/ Jon G. Shadinger Jr.
                                          _______________________
                                          Jon G. Shadinger Jr., Esq. (70443MO)
                                          Shadinger Law, LLC
                                          100 S 4th Street
                                          Suite 550
                                          St. Louis, MO 63102
                                          Tel. (314) 279-7416
                                          Fax (314) 898-0423
                                          js@shadingerlaw.com
                                          Attorney for Plaintiffs, John Meggs and The
                                          Independence Project, Inc.




                                             11
